Case 7:19-cv-00357-VB Document 41 Filed 04/27/20 Page 1of1

 

Ly,

UNITED STATES DISTRICT COURT Bor.
SOUTHERN DISTRICT OF NEW YORK ELE
wenn nena nen nnn nme memnnmnnen ene Xx | DOC:
RAUL OCHOA, : | D Te
, Plaintiff, ORDER ie
KATIE ZAMBROTTA et al., ; 19 CV 357 (VB)

Defendants. :
ee tee cee cen my A eA St Fo pS AnD GO SS HS He OH x

By Order dated March 30, 2020, the Court instructed plaintiff's counsel to notify the
Court, by April 20, 2020, and in writing, of the status of the postponed mediation. (Doc. #40).

Counsel has failed to do so.

Accordingly, the Court sua sponte extends to May 4, 2020, plaintiffs counsel’s time to
notify the Court of the status of settlement.

Dated: April 27, 2020
White Plains, NY
SO ORDERED:

mel

Vincent L. Briccetti
United States District Judge

 
